Citation Nr: 1631400	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-03 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 31, 2010.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from August 31, 2010 to February 16, 2016.

3.  Entitlement to a disability rating in excess of 70 percent for PTSD since February 16, 2016.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1962 to December 1968 in the United States Army.  He served in Vietnam, and was awarded the Combat Infantry Badge and Purple Heart, among other medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The St. Petersburg RO has current jurisdiction.
      
The December 2014 statement of case (SOC) addressed a claim for a higher rating for a left knee disability.  However, in his December 2014 VA Form 9, the Veteran limited the appeal to the claim involving PTSD. The claim for a higher rating for a left knee disability is not currently on appeal.

In December 2015, the Board remanded the appeal for further development.

In an April 2016 rating decision, a higher rating of 50 percent was granted, effective August 31, 2010.  The RO also awarded a rating of 70 percent, effective February 16, 2016.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 31, 2010, the Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.

2.  From August 31, 2010 to February 16, 2016, PTSD was not manifested by 
occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  

3.  Since February 16, 2016, PTSD has not been manifested by total social and occupational impairment with symptoms such as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2010, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).

2.  From August 31, 2010 to February 16, 2016, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).

3.  Since February 16, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, no further staged ratings are warranted for the Veteran's PTSD.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a February 1993 rating decision, service connection for PTSD was granted.  The Veteran was assigned a 10 percent rating, effective April 3, 1990, pursuant to 38 C.F.R. § 4.130, DC 9411.  

In May 1995, the Board remanded a claim for a higher rating for PTSD.

In an April 1998 rating decision, the RO awarded a higher rating of 30 percent for PTSD, effective February 6, 1998.

In January 1999, the Board denied a rating in excess of 30 percent for PTSD, and also denied an effective date earlier than February 6, 1998 for the grant of a rating in excess of 10 percent for PTSD.

In December 2002 and December 2005 rating decisions, the 30 percent rating was continued.

In the October 2011 rating decision on appeal, the 30 percent rating was again continued.

In December 2015, the Board remanded the claim for entitlement to a rating in excess of 30 percent for PTSD for further development.

In an April 2016 rating decision, a higher rating of 50 percent was granted, effective August 31, 2010.  The RO also awarded a rating of 70 percent, effective February 16, 2016.

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

On VA examination in June 2011, the Veteran reported he was married for 40 years and had 3 children.  He was divorced in 2010 due to his relationship with another woman, with whom he was living and hoped to marry.  He helped care for her medical condition.  He had a good relationship with his children and his girlfriend's children, aside from one step-son.  He had good relationships with his neighbors except for one.  He reported an incident with this neighbor that involved the police.  The Veteran reported the neighbor for animal cruelty, the neighbor threatened the Veteran, and the Veteran swung at the neighbor.  His hobbies included television and reading.  He had retired in 1985 after 18 years with the postal service.  He retired for medical reasons, including hypertension.  

On examination, the Veteran was clean and casually dressed.  Speech was clear and coherent, affect was appropriate, and mood was good.  Attention was intact and the Veteran was oriented.  His thought processes were unremarkable.  There were no delusions or hallucinations.  The Veteran understood the outcome of behavior and had insight.  He had sleep impairment.  There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was good, although the examiner noted he could be physically aggressive when stressed.  The Veteran could maintain minimum hygiene and had no problems with activities of daily living.  Memory was normal.  The Veteran had PTSD symptoms which included re-experiencing the traumatic event, avoidance of stimuli associated with the trauma and numbing of general responsiveness, and increased arousal.  The examiner assigned a GAF score of 60.  The examiner characterized the PTSD as causing an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks but generally functioning satisfactorily, the "severity statement" corresponding to a 30 percent rating.

On VA examination in February 2016, the Veteran reported that he lived with his girlfriend and her son, and had done so for a long time.  He denied changes since his last examination.  For leisure he watched television and read.  He denied socializing outside of the home.  His neighbor had driven him to the appointment due to a medical condition that prevented him from driving himself.  

On examination, there was no suicidal or homicidal ideation.  He reported avoidant behaviors, social withdrawal, and problems with sleep. The PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, a flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and impaired impulse control.  During the interview, the Veteran got up to look out the window several times, interrupting the evaluation.  He appeared distracted.  Speech was normal, mood was dysphoric, and affect was flat.  There were no other symptoms attributable to PTSD than those identified on examination.  The Veteran could manage his financial affairs.  The examiner characterized the PTSD as causing an occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent rating.

The Board has reviewed the current treatment notes of record for information pertinent to rating the claim for PTSD, however, the records do not contain such evidence.  Indeed, the Veteran reported to both VA examiners in June 2011 and February 2016 that he does not receive psychiatric treatment.  He reported to the June 2011 examiner that he did not feel a need for any form of therapy.  The Veteran was advised to submit or identify and pertinent treatment records in a November 2010 letter.  All records identified, including records from the VA Medical Center in Tampa, Florida and Orlando, Florida, as well as records from the Kissimmee Community Based Outpatient Clinic (CBOC) and the Lake Baldwin CBOC, have been obtained, but all lack documentation of psychiatric treatment.  The remaining medical treatment records are dated from years prior to the current appeal period and are not pertinent to the present claim.

The preponderance of the evidence is against the claim for ratings in excess of 30 percent, 50 percent, and 70 percent for the Veteran's PTSD.  For the portion of the appeal period prior to August 31, 2010 in which a 30 percent rating has been assigned, the record contains no information pertinent to rating the disability, including in treatment notes or VA examination reports.  Prior to the Veteran's 2010 claim, the last VA examination that had been conducted was in October 2005.  
The Board has reviewed all correspondence received from the Veteran, but he made no statements specific to his psychiatric symptoms prior to August 31, 2010 during the appeal period or within one year prior.  The record simply contains no evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships for this portion of the appeal.

For the portion of the appeal period from August 31, 2010 to February 16, 2016 in which a 50 percent rating has been assigned, the June 2011 VA examiner did not find occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the examiner selected the severity statement corresponding to a 30 percent rating.  Moreover, the record did not indicate deficiencies in work; the Veteran had retired due to medical reasons.  There were no deficiencies in school as the Veteran did not attend school after service.  There were no deficiencies in family, because while the Veteran was divorced, he has been married to his wife for 40 years and was in a new relationship.  He did not get along with one of his girlfriend's children, but got along with all of the others and his own children.  There were no deficiencies in judgment or thinking as both the June 2011 VA examiner found no abnormalities in this regard.  Additionally, the GAF score of 60 is not of the severity contemplated by a 70 percent rating, and indicates only moderate symptoms.  

Moreover, the record did not indicate symptoms contemplated by a 70 percent rating, including suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  The June 2011 VA examination report indicates impaired impulse control, as illustrated by the dispute with the neighbor, and a difficulty in adapting to stressful circumstances, as the Veteran reported increased anger and irritability when stressed.  However, these symptoms alone do not support the overall severity contemplated by a 70 percent rating.  The disability picture more closely approximates the severity contemplated by the already-assigned 50 percent rating.

For the portion of the appeal period since February 16, 2016 in which a 70 percent rating has been assigned, examiner did not find total social and occupational impairment.  Rather, the February 2016 examiner selected the severity statement corresponding to a 50 percent rating, rather than that corresponding to a 100 percent rating.  There was no total occupational impairment due to PTSD as the Veteran remained retired and the examiner made no finding of complete occupational impairment.  There was no total social impairment as the Veteran remained in his relationship with his girlfriend and children.

Moreover, none of the symptoms contemplated by a 100 percent rating were shown, including a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Rather, the symptoms of a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control are of the general severity contemplated by the already-assigned 70 percent rating.

The VA examination reports of June 2011 and February 2016 are adequate for adjudication.  The examiners examined the Veteran, reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  In December 2015, the Board characterized the June 2011 report as inadequate due to evidence indicating that the Veteran's PTSD had worsened, and due to two inconsistencies in the report.  Specifically, the Board found it inconsistent that the examiner found no history of violence despite his altercation with his neighbor, and that the examiner found the Veteran had good impulse control while also noting his report of increased anger and irritability when stressed.  The Board has addressed this evidence as discussed above, and does not find the report otherwise inadequate for purposes of adjudication.

The Board has also considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  As discussed above, symptoms (depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his psychiatric disability.  The record indicates the Veteran worked and retired in 1985 after 18 years with the postal service.  He retired for medical reasons, including hypertension.   There is no probative evidence that the Veteran's PTSD has precluded his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds the preponderance of the evidence is against ratings in excess of 30 percent prior to August 31, 2010, 50 percent from August 31, 2010 to February 16, 2016, and 70 percent since February 16, 2016.   In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is higher ratings, the doctrine is not for application.  

Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by September 2010 letter.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO substantially complied with its December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board the AOJ provided an updated VA examination and readjudicated the claim. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

A disability rating in excess of 30 percent for PTSD prior to August 31, 2010 is denied.

A disability rating in excess of 50 percent for PTSD from August 31, 2010 to February 16, 2016 is denied.

A disability rating in excess of 70 percent for PTSD since February 16, 2016 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


